REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving setting an entire time interval for transmitting encoded data to a vehicle passing a coverage range of the reference base station disposed around a road; extracting a plurality of data time intervals corresponding to the encoded data to be transmitted from the reference base station to the vehicle; determining encoded data to be transmitted to the vehicle in each of the data time intervals, wherein the encoded data includes an original packet and a coding packet obtained by performing systematic network coding (SNC) on original data; transmitting the encoded data generated by the reference base station in each of the data time intervals; and transmitting a portion of an original packet included in encoded data generated by a nearby base station that is handed over from the reference base station, in a remaining time interval of the entire time interval from which the data time intervals are excluded, wherein, in a data time interval starting from a handover point among a plurality of data time intervals of the nearby base station that is handed over from the reference base station, a remaining portion of the original packet included in the encoded data generated by the nearby base station and a coding packet for the original packet are transmitted, and wherein the determining of the encoded data comprises: determining a maximum amount of data to be transmitted from the reference base station disposed around the road to the vehicle traveling on the road; determining an encoding number for the SNC based on the determined maximum amount of data; performing the SNC on the original data using the encoding number and the maximum amount of data; and transmitting, to the vehicle, the encoded data obtained by performing the SNC, among other claim limitations, are non-obvious over the prior art. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415